Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, see page 7, line 2 through page 8, line 8, filed 6 August 2021, with respect to the rejection of claims 1-13 under 35 U.S.C. 102(a)(1) and  35 U.S.C. 103     have been fully considered and are persuasive.  Therefore, the rejection of claims 1, 3-8, and 11-13 under 35 U.S.C. 102(a)(1) as being anticipated by JP 2011-171014 (hereafter JP ‘014) has been withdrawn; the rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over JP 2011-171014 (hereafter JP ‘014) as applied to claim 1 above, and further in view of  JP09293529 (hereafter JP ‘529) has been withdrawn; and, the rejection of claims 9 and 10 under 35 U.S.C. 103 as being unpatentable over JP 2011-171014 (hereafter JP ‘014) as applied to claim 1 above has been withdrawn. 
 However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previous applied references.

Response to Amendment
	This is in response to the Amendment filed 6 August 2021.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 102
3.	The rejection of claims 1, 3-8, and 11-13 under 35 U.S.C. 102(a)(1) as being anticipated by JP 2011-171014 (hereafter JP ‘014) has been withdrawn in view of Applicants’ Amendment.

Claim Rejections - 35 USC § 103
4.	The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over JP 2011-171014 (hereafter JP ‘014) as applied to claim 1 above, and further in view of  JP09293529 (hereafter JP ‘529) has been withdrawn in view of Applicants’ Amendment. 5.	The rejection of claims 9 and 10 under 35 U.S.C. 103 as being unpatentable over JP 2011-171014 (hereafter JP ‘014) as applied to claim 1 above has been withdrawn in view of Applicants’ Amendment.

(New) DETAILED ACTION
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 3-8 and 11-15 rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2011-171014 (hereafter JP ‘014).
Claim 1:	JP ‘014 in Figure 1 (reproduced below) discloses a metal case (1) comprising: 
a cylindrical body section;
 an opening section (18) at one end of the body section, the opening section having an opening; and 
a bottom section (19) closing the other end of the body section, 
wherein 
at least one of the body section and the opening section has a protrusion (20) extending outward in a direction of a radius of the body section (paragraph [0052]),
wherein the protrusion is disposed between one edge (1) of the opening section and the bottom section (3), and 
wherein the one edge (1) of the opening section is further from the cylindrical body section than another edge (2) of the opening section is, the another edge (2) and the one edge (1) of the opening section being opposite each other in an axial direction alone which the axis of the cylindrical body extends.

    PNG
    media_image1.png
    863
    739
    media_image1.png
    Greyscale


JP ‘014 further discloses that the cylindrical body section continuously extends from the bottom section to the opening section. JP ‘014 in paragraph In this case, it can be said that the seal ring (sealing member) 21 is not essential”.
Thus, the cylindrical body section continuously extends from the bottom section to the opening section
In the alternative, without the sealing ring, the cylindrical body section would obviously continuously extends from the bottom section to the opening section.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal case of JP ‘014 such that the cylindrical body section continuously extends from the bottom section to the opening section by deleting the sealing ring and thus the gap between the enlarged portion 20 and 19.
	One having ordinary skill in the art would have been motivated to make the modification to provide a battery that would have enabled easy separation of positive electrode and negative electrode by disconnecting the upper and lower section of the housing, thus facilitation disassembly of the battery and avoiding the need to pierce the housing to remove or collect volatile matters from the battery.
Claim 3:	JP ‘014 in Figure 1 discloses that the protrusion (20) extends along a circumferential direction at a position in the direction of the axis of the body section.
Claim 4:	JP ‘014 in Figure 1 (partially reproduced below) discloses that the protrusion (20) has a side oblique to a plane perpendicular to the axis of the body section.
    PNG
    media_image2.png
    602
    841
    media_image2.png
    Greyscale

Claim 5:	JP ‘014 in Figure 1 discloses that the side is bent in the direction of the axis of the body section. 
Claim 6:	JP ‘014 in Figure 1 discloses that the side is curved in the direction of the axis of the body section (i.e. a sharp angle curve as the transition between the oblique side and the bent side). 
Claim 7:	JP ‘014 in Figure 1 discloses that the protrusion (20) is extends out in a direction oblique to a vertical to the axis of the body section. 
Claim 8:	JP ‘014 in Figure 1 discloses that the protrusion (20) extends out at an angle in a range of -45o the vertical to the axis of the body section.
Claim 11:	JP ‘014 in Figure 1 discloses an annularly grooved portion (13) at which the metal case (can 1) is constricted; wherein 
the protrusion (20) is positioned between the annularly grooved portion (13) and the bottom section (19) in the direction of the axis of the body section. 
Claim 12:	JP ‘014 in Figure 1 discloses that the protrusion is flush with the bottom section (paragraph [0057] discloses “…In the case where the inner diameter of one of the upper housing 18 and the lower housing 19 is slightly different from the outer peripheral diameter of the other...some or all of the upper housing 18 may cover…all of the lower housing 19 with no gap therebetween…”. Thus, the protrusion would be flush with the bottom section. 
Claim 13:	The rejection of claim 13 is as set forth above in claim 1 wherein JP ‘014 in Figure 1 further discloses a battery (100) comprising:
 	an electrode assembly (6); 
an electrolyte (paragraphs [0045]-[0048]);

a cap (lid 7) closing an opening of the battery can (1).
Claim 14:	JP ‘014 in Figure 1 (reproduced below) discloses a metal case (1) comprising: 
a cylindrical body section;
 an opening section (18) at one end of the body section, the opening section having an opening; and 
a bottom section (19) closing the other end of the body section, 
wherein 
at least one of the body section and the opening section has a protrusion (20) extending outward in a direction of a radius of the body section (paragraph [0052]),
wherein one end of the protrusion in a direction where the cylindrical body extends connects to the bottom section. 
JP ‘014 in paragraph [0057] discloses “…the sealing member 21 may not be provided. In the case where the inner diameter of one of the upper housing 18 and the lower housing 19 is slightly different from the outer peripheral diameter of the other, for example, some or all of the upper housing 18 may cover a part or all of the lower housing 19 with no gap therebetween. In this case, it can be said that the seal ring (sealing member) 21 is not essential”.

In the alternative, without the sealing ring, one end of the protrusion (20) in a direction where the cylindrical body extends would obviously connect to the bottom section (19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal case of JP ‘014 such that one end of the protrusion in a direction where the cylindrical body extends connects to the bottom section by deleting the sealing ring and thus the gap between the enlarged portion 20 and 19.
	One having ordinary skill in the art would have been motivated to make the modification to provide a battery that would have enabled easy separation of positive electrode and negative electrode by disconnecting the upper and lower section of the housing, thus facilitation disassembly of the battery and avoiding the need to pierce the housing to remove or collect volatile matters from the battery.
Claim 15:	The rejection of claim 15 is as set forth above in claim 1 wherein JP ‘014 in Figure 1 further discloses a battery (100) comprising:
 	an electrode assembly (6); 
an electrolyte (paragraphs [0045]-[0048]);
the battery can (1) set forth above in claim containing the electrode assembly and the electrolyte; and 
.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-171014 (hereafter JP ‘014) as applied to claim 1 above, and further in view of  JP09293529 (hereafter JP ‘529).
JP ‘014 is as applied, argued, and disclosed above, and incorporated herein.
Claim 2:	JP ‘014 in Figure 1 discloses an annularly grooved portion (13) at which the metal case (can 1) is constricted, but does not disclose that wherein the 
JP ‘529 in Figures 1-5 disclose a metal case (1) comprising an annular grooved portion (8,6) wherein the annular grooved portion 6 is formed in the central portion of the outer can peripheral surface (paragraph [0011]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the can of JP ‘014 with the annular grooved portion of JP ‘529.
With the modification, given that the annular grooved portion (of JP ‘529) would be located in the central portion of the outer can peripheral surface (of JP ‘014), the protrusion (of JP ‘014) would obviously be positioned between the annularly grooved portion (of JP ‘529) and the open end in the direction of the axis of the body section.
One having ordinary skill in the art would have been motivated to make the modification to provide a superior battery that would have exhibited high resistance, thus improving charging and discharging characteristics.12.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-171014 (hereafter JP ‘014) as applied to claim 1 above.
JP ‘014 is as applied, argued, and disclosed above, and incorporated herein.
Claim 9:	JP ‘014 does not disclose that the length H to which the protrusion extends out is a length between 1% and 50% of the radius of the body section.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protrusion of JP ‘014 such that the length H to which the protrusion extends out is a length between 1% and 50% of the radius of the body section as it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery that would have enabled easy separation of positive electrodes and negative electrodes by disconnecting an upper and lower sections of the housing, this facilitating disassembly of the battery.
Claim 10:	JP ‘014 does not disclose that the maximum thickness W of the protrusion is between 0.3 and 10 times a wall thickness of the body section.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the protrusion of JP ‘014 such that a maximum thickness W of the protrusion is between 0.3 and 10 times a wall thickness of the body section as it has been held that   where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
One having ordinary skill in the art would have been motivated to make the modification to provide a battery that would have enabled easy separation of positive electrodes and negative electrodes by disconnecting an upper and lower sections of the housing, this facilitating disassembly of the battery.

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Correspondence
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Thomas H. Parsons/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729